DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a method and non-transitory computer-readable storage medium of ultrasound imaging with a pulse wave comprised of sets of N number of titled cascaded waves and decoding with summing, subtracting, and delaying operations on reflected waves to obtain a processed signal.
Group II, claims 16-27, drawn to a method and non-transitory computer-readable storage medium of ultrasound imaging with an array comprised of N number of  titled cascaded waves and M number of sub-apertures.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of transmission of an incidental signal of an object, reception of a reflected signal from an object, decoding the received signal, the incidental signal having a pulse wave with N number of titled cascading waves and             
                N
                =
                
                    
                        2
                    
                    
                        k
                    
                
                 
                w
                h
                e
                r
                e
                 
                k
                 
                i
                s
                 
                a
                n
                 
                i
                n
                t
                e
                g
                e
                r
            
        , and waves having predetermined polarities, these technical features is not a special technical features as they do not make a contribution over the prior art in view of Sato (PGPUB No. US 2015/0320395; Paragraphs 0004, 0024-0025, 0033, 0041, and 0061. Fig. 2). Transmission and reception of signals with respect to an object (Paragraph 0004 teaches the transmission and reception of waves with respect to tissue. Paragraphs 0024-0025 teach that             
                N
                =
                
                    
                        2
                    
                    
                        k
                    
                
                 
                w
                h
                e
                r
                e
                 
                k
                 
                i
                s
                 
                a
                n
                 
                i
                n
                t
                e
                g
                e
                r
            
         (Paragraph 0041 teaches the transmitted waves twice. In the transmission of two waves.             
                N
                =
                
                    
                        2
                    
                    
                        1
                    
                
                 
                w
                h
                e
                r
                e
                 
                k
                =
                1
            
        . Paragraph 0061 teaches that the transmission and reception of ultrasonic waves in the same direction and the received waves are in packets that can be up to 16. This is an instance when,             
                N
                =
                
                    
                        2
                    
                    
                        4
                    
                
                 
                w
                h
                e
                r
                e
                 
                k
                =
                16
            
        . Fig. 2 shows the angular transmission in a cascading manner of 4 waves. This is an instance where             
                N
                =
                
                    
                        2
                    
                    
                        2
                    
                
                 
                w
                h
                e
                r
                e
                 
                k
                =
                2
            
        ), and waves having predetermined polarities (Paragraph 0041 teaches that the transmitted waves are transmitted twice with opposite polarities from one another) is old and well-known, as demonstrated by the references cited performing similarly to the claimed invention. Therefore, the transmission/reception of ultrasound waves, the decoding of a wave signal, and the cascading waves with N waves and             
                N
                =
                
                    
                        2
                    
                    
                        k
                    
                
                 
                w
                h
                e
                r
                e
                 
                k
                 
                i
                s
                 
                a
                n
                 
                i
                n
                t
                e
                g
                e
                r
            
         lacks novelty and does not make a contribution to the art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793